   Case: 1:15-cv-11180 Document #: 140 Filed: 03/25/19 Page 1 of 3 PageID #:1644




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

William Riley-El,                                  )
                                                   )
                    Plaintiff,                     )
                                                   )
       v.                                          )     Case No. 15 CV 11180
                                                   )
Salvador Godinez, et al.,                          )     Honorable Judge John Z. Lee
                                                   )
                    Defendants.                    )     Magistrate Judge Young B. Kim

                           NOTICE TO PRO SE LITIGANT
                    OPPOSING MOTION FOR SUMMARY JUDGMENT

       The defendants have moved for summary judgment against you. This means that the

defendants are telling the judge that there is no disagreement about the important facts of the

case. The defendants are also claiming that there is no need for a trial of your case and are asking

the judge to decide that the defendants should win the case based on their written argument about

what the law is.

       In order to defeat the defendants’ request, you need to do one of two things: you need to

show that there is a dispute about important facts and a trial is needed to decide what the actual

facts are or you need to explain why the defendants are wrong about what the law is.

       Your response must comply with Rule 56(e) of the Federal Rules of Civil Procedure and

Local Rule 56.1 of this court. These rules are available at any law library. Your Rule 56.1

statement needs to have numbered paragraphs responding to each paragraph in the defendant’s

statement of facts. If you disagree with any fact offered by the defendants, you need to explain

how and why you disagree with the defendants. You also need to explain how the documents or

declarations that you are submitting support your version of the facts. If you think that some of




                                               1
      Case: 1:15-cv-11180 Document #: 140 Filed: 03/25/19 Page 2 of 3 PageID #:1645




the facts offered by the defendants are immaterial or irrelevant, you need to explain why you

believe that those facts should not be considered.

         In your response, you must also describe and include copies of documents which show

why you disagree with the defendants about the facts of the case. You may rely upon your own

declaration or the declarations of other witnesses. A declaration is a signed statement by a

witness. The declaration must end with the following phrase: “I declare under penalty of perjury

under the laws of the United States that the foregoing is true and correct,” and must be dated. If

you do not provide the Court with evidence that shows that there is a dispute about the facts, the

judge will be required to assume that the defendants’ factual contentions are true, and, if the

defendants are also correct about the law, your case will be dismissed.

         If you choose to do so, you may offer the Court a list of facts that you believe are in

dispute and require a trial to decide. Your list of disputed facts should be supported by your

documents or declarations. It is important that you comply fully with these rules and respond to

each fact offered by the defendants, and explain how your documents or declarations support

your position. If you do not do so, the judge will be forced to assume that you do not dispute the

facts which you have not responded to.

         Finally, you should explain why you think the defendants are wrong about what the law

is.


                                                        Respectfully submitted,

KWAME RAOUL
Attorney General of Illinois                            /s/ Colleen M. Shannon
                                                        COLLEEN M. SHANNON
                                                        Assistant Attorney General
                                                        General Law Bureau
                                                        100 W. Randolph St., 13th Fl.
                                                        Chicago, Illinois 60601


                                               2
   Case: 1:15-cv-11180 Document #: 140 Filed: 03/25/19 Page 3 of 3 PageID #:1646




                                                      (312) 814-4450
                                                      cshannon@atg.state.il.us



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on March 25, 2019, the foregoing document was
electronically filed through the Court’s CM/ECF system, and a copy was served on Plaintiff
at the address below via U.S. mail.

William Riley-El #B-03069
Stateville Correctional Center
P.O. Box 112
Joliet, Illinois 60434

                                                      /s/ Colleen M. Shannon




                                            3
